                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                Plaintiff,
                                                                        CASE NO. 17-CV-00070
vs.

WALMART STORES EAST, LP,

                Defendant.


                    DEFENDANT'S MOTION TO BIFURCATE
                 LIABILITY AND DAMAGES PHASES OF TRIAL
______________________________________________________________________________

        Pursuant to Federal Rules of Civil Procedure 1 and 42(b), Civil L. R. 7, Federal Rules of

Evidence 402 and 403, the Court’s Pretrial Order dated January 25, 2018 (Dkt. No. 20), and the

Court's Order of April 2, 2019 (Dkt. No. 88), Defendant Wal-Mart Stores East, LP (“Defendant”

or “Walmart”), by and through its attorneys, respectfully moves for an Order bifurcating the trial

by separating the evidence presented relative to Plaintiff Equal Employment Opportunity

Commission’s (“Plaintiff” or “EEOC”) allegations regarding liability from any evidence on the

issue of damages.

        Federal Rule of Civil Procedure 42(b) provides that a court may order separate trials “[f]or

convenience, to avoid prejudice, or to expedite and economize, the court may order a separate trial

of one or more separate issues, claims, crossclaims, counterclaims, or third-party claims.” “The

district court has considerable discretion to order the bifurcation of a trial . . . .” Krocka v. City of

Chicago, 203 F.3d 507, 516 (7th Cir. 2000). But the Court may only “bifurcate a trial provided that

[doing] so 1) serves the interests of judicial economy or is done to prevent prejudice to a party; 2)




         Case 1:17-cv-00070-WCG Filed 06/08/21 Page 1 of 4 Document 184
does not unfairly prejudice the non-moving party; and 3) does not violate the Seventh

Amendment.” Id. “Only one criterion—prevention of prejudice or judicial economy—is needed

before a court may order bifurcation, but the court must be satisfied that the decision does not

unfairly prejudice the non-moving party and does not violate the Seventh Amendment.” EEOC v.

New Indianapolis Hotels, LLC, 2012 U.S. Dist. LEXIS 12546, *3 (S.D. Ind. February 1, 2012)

(citing Houseman v. U.S. Aviation Underwriters, 171 F.3d 1117, 1121 (7th Cir. 1999)). Federal

Rule of Civil Procedure 1 instructs that the Federal Rules of Civil Procedure “shall be construed

and administered to secure the just, speedy, and inexpensive determination of every action.” Real

v. Bunn–O–Matic Corp., 195 F.R.D. 618, 620 (N.D. Ill. 2000) (quoting Fed. R. Civ. Proc. 1 (2000)).

       As the Court is aware, the EEOC has alleged that Walmart denied Marlo Spaeth a

reasonable accommodation, unlawfully disciplined her, terminated her employment, and refused

to rehire her because of her disability in violation of the Americans with Disabilities Act (“ADA”).

(See ECF No. 1.) Collateral to those claims, the EEOC has also alleged that Ms. Spaeth has suffered

a panoply of compensatory damages including, but not limited to, back pay, reinstatement or front

pay, lost benefits, pain, suffering, loss of enjoyment and life, and humiliation. (See Id. at ¶¶ 22, C,

D and E.)

       Walmart asserts that separating the jury’s consideration of evidence regarding liability from

that regarding damages is appropriate in this case as it would advance judicial economy as well as

minimize undue prejudice to Walmart. Walmart anticipates that the EEOC will present an

exhaustive list of alleged damages (e.g. lost pay) that Ms. Spaeth has purportedly incurred over

the four and one-half years since her employment ended. Additionally, a recitation and examination

of Ms. Spaeth's efforts to secure employment over the past four plus years will also be considered

as part of the damages in this case in connection with Walmart's mitigation affirmative defense.



                                                  2

        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 2 of 4 Document 184
These issues alone, along with the other more intangible damages alleged by the EEOC, such as

humiliation or emotional distress, will also entail detailed consideration by the jury.

       None of the issues that pertain to the damages portion of the EEOC’s claims have anything

to do with whether it is able to prove liability. To allow the EEOC to present such evidence will

take considerable time and resources and is an inefficient use of the Court’s valuable time.

Likewise, it would be unnecessarily taxing to take the jury through the exercise of considering

the alleged damages during the liability portion of the case. Indeed, if the EEOC is unable to

prove liability, there is no need for the jury to consider damages at all.

       Moreover, Walmart will clearly be unfairly prejudiced during the liability portion of trial if

the jury is allowed to consider evidence regarding Ms. Spaeth's alleged pain and suffering, as well

as any efforts to secure alternative employment. Additionally, it is anticipated that the EEOC will

offer evidence about Walmart's awareness of its obligations under the ADA and whether it was

found to have violated the ADA in the past. This evidence also has no bearing on liability and will

only serve as an unfairly prejudicial influence on the issue of liability. Even if that evidence is

presented only with respect to damages, the unfair prejudice to Walmart remains if the liability and

damages portions of the trial remain intertwined. None of this information has any probative value

in the matter of determining liability. Rather, it will simply cause the jury to consider matters like

Ms. Spaeth's financial condition or job search efforts in connection with the matter of underlying

liability, which only risks eliciting sympathy for Ms. Spaeth and the jury transferring that sympathy

to a desire to either “punish” Walmart in terms of liability or, out of sympathy, award Ms. Spaeth

a favorable determination on liability.




                                                  3

        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 3 of 4 Document 184
       Furthermore, in the event that the EEOC succeeds in convincing the jury that Walmart is

liable for the claimed ADA violations, then the same jury can hear evidence on the issue of

damages without the risk of undue prejudice or burden.

       WHEREFORE, based upon all the foregoing, Walmart respectfully requests that the Court

enter an order bifurcating the jury trial into a separate liability phase and damages phase.

       Dated at Milwaukee, Wisconsin this 8th day of June, 2021.

                                              s/ Emery Harlan__________________
                                              MWH LAW GROUP LLP
                                              Emery K. Harlan, Esq.
                                              emery.harlan@mwhlawgroup.com
                                              Warren E. Buliox, Esq.
                                              warren.buliox@mwhlawgroup.com
                                              735 N. Water St., Suite 610
                                              Milwaukee, WI 53202
                                              Phone: (414) 436-0353
                                              Fax: (414) 436-0354

                                              CONWAY, OLEJNICZAK & JERRY, S.C.
                                              George Burnett, Esq.
                                              gb@lcojlaw.com
                                              231 South Adams Street
                                              Green Bay, WI 54301
                                              Phone: (920) 437-0476
                                              Fax: (920) 437-2868

                                              ATTORNEYS FOR DEFENDANT




                                                 4

        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 4 of 4 Document 184
